 11322DECISIONSOF NATIONAL LABOR RELATIONS BOARDmen.Harry Deutsch testified that at its Valley Stream operations, theUnion has represented only the yardmen of the Maclobe Lumber Co.,Inc., and he did not deny that the Union has represented only thedrivers and chauffeurs at the Maclobe Lumber Company of Glen Cove.After the expiration of the Maclobe Lumber Co., Inc., contract onJune 30, 1957, the Employer refused to enter into a new agreementwith the Union covering the yardmen on the ground that it believedthat the Union no longer represented a majority of these employees.Subsequently, the Union began picketing Maclobe Lumber Co., Inc.,on November 6, 1957, and continued to do so until the time of the hear-ing held on December 13, 1957, in order to induce the Employer toexecute a new contract with it covering the yardmen.?In view of the foregoing, and upon the record as a whole, we findthat no question concerning representation exists in the unit whichthe Employer alleges to be appropriate. It is clear that the Union hasnever sought to represent any employees of Maclobe Millwork Cor-poration but only certain of the employees at the other two com-panies.Further, at the hearing, the Union expressly disclaimed anydesire to represent the overall unit claimed to be appropriate by theEmployer.Nor is its conduct in picketing for a new contract coveringthe yardmen of Maclobe Lumber Co., Inc., inconsistent with such dis-claimer.While the two aforementioned contract units may be deemedappropriate,8 no party desires an election in either of such unit.Ac-cordingly, we shall dismiss the petition herein.9[The Board dismissed the petitions.]7 The record does not reflect the status of any negotiationsfor renewalof the 1956-57contract covering the drivers and chauffeurs at Glen Cove.8HousatonicPublic Service Company,111 NLRB 877.8 Ibid.Convair,a division of General Dynamics Corporation (FortWorth)iandAeronautical IndustrialDistrictLodge 776,International Association of Machinists,'Petitioner.Case No.16-R-1724.April 7, 1958SUPPLEMENTAL DECISION AND ORDERPursuant to a Decision and Direction of Elections issued on Sep-tember 20, 1946,8 elections were directed in various units.On Decem-i The name of theEmployer,which was designated as Consolidated Vultee AircraftCorporation(FortWorthDivision)when this proceeding arose in 1946, appears asamended at the hearing.S The name of the Petitioner,which was designated as International Association ofMachinists,Local No.776, in the original proceeding,appears as designated in documentsfiled by the Petitioner in the current proceeding8 70 NLRB 1357.120 NLRB No. 51. CONVAIR323ber 2, 1946, the Board certified International Association of Machin-ists,Local No. 776, as the bargaining representative of a unit ofhourly rated production and maintenance employees.On July 17, 1957, the Petitioner filed a motion for clarification,requesting inclusion, in the unit it represented, of all laboratory elec-tronics technicians A.On August 19, 1957, the Employer filed itsopposition to this motion.On September 6,1957, the Board remandedthe matter to the Regional Director for the Sixteenth Region for thepurpose of taking testimony with respect to the unit placement ofthe category in question.Pursuant thereto, a hearing was held onNovember 4, 5, 6, and 7, 1957, before Marvin L. Smith, Jr., hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed 4Upon the entire record in the case, the Board finds :1.The unit backgroundThe production and maintenance unit established in 1946 was asfollows :All hourly rated production and maintenance employees of theEmployer at its Fort Worth Division, including all confidentialemployees performing manual labor, tool designers performingmanual labor, tool provers, leadmen, department clerks employedin the factory in connection with production and maintenancerecords, and all maintenance electricians, but excluding all execu-tives, administrators, professional employees, draftsmen and tech-nicians, general office employees, general foremen, foremen andassistant foremen, supervisors and assistant supervisors, depart-ment heads and assistant department heads, engineers, medicalemployees, plant-protection employees, accounting and cost em-ployees, accounting section heads, the accounting supervisors,inspectors, the chief inspector, timekeepers and time clerks, tooldesign checkers, tool clerks, all tool planners, tool designers andtool liaison employees not performing manual labor, studentemployees, department clerks employed in the general offices, thegeneral foremen's offices and the parts plant office, and all or anyother supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action 6* The Employer'smotion to dismiss, referred by the hearing officer to the Board, isgranted for the reasons stated below6 Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Leedom andMembers Bean and Fanning].,Lodge 776-A, was certified as the representa-tive of a similar unit on March10, 1943.(ConsolidatedAircraftCorporation,47 NLRB30.)Technicians were excluded in both certifications. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe production and maintenance unit, which includes about 10,000employees, has been modified from time to time in some respects,either by the Board pursuant to petitions and motions for clarifica-tion, or by agreement of the parties.2.The disputed categoryIn 1950 the Employer, in anticipation of increasing work in theelectronics field, established a category of laboratory electronics tech-nicians with the evaluation of technical and office (T & 0) laborgrade 6.However, the Employer did not get into aerophysics andelectronics laboratory work to the extent expected until 1953.Thejob of laboratory electronics technician was then reevaluated and, onJune 15, 1953, was placed in a higher grade, T & 0 labor grade 3.When the Employer decided to expand its electronics research work,the Air Force, for whom much of its work was done, doubted thefeasibility of an aerophysics laboratory.The Employer thereforedecided not to set up such a laboratory at the time,but, during a testperiod, to use available space and personnel of department 75, theelectronics production department.Accordingly, it designated anarea inthe electronics building for this purpose, and transferred tothis work about 10 electronics technicians from department 75.Thesemen were chosen for their initiative,creative ability, education, andexperience.Aboutas many engineers as technicians wereoriginallyassigned to this project,and the technicians selected worked closelywith these engineers.As itwas uncertain whether this work wouldcontinue,these technicians continued to wear the same identification,to be included on the department 75 seniority list, and to be consideredby both parties as part of the production and maintenance unit.In July 1953 the Employer decided that the aerophysics laboratorywas feasible,and arranged for the establishment of a new subdivisionwithin the aerophysics section, in a building owned by the Air Forceand located about three-fourths of a mile from the electronics build-ing.Those employees who had participated in the evaluation programwere offered transfers, but were told that those transferring would beexcluded from the bargaining unit. Some rejected the offer on thisbasis, while others accepted it.The transfers were effective August 8,1953.Due to a clerical error, union dues were deducted for theseemployees the first month-, after their transfer, but the Employermade restitution of these dues.As it thereafter developed that thework in question was increasing and becoming more complex, theEmployer, on June 28, 1954, again reevaluated and raised this jobto T & 0 grade 2, the grade now in effect.A number of grievances were filed by employees who claimed thattheir seniority and contract rights had been violated when they were CONVAIR325not transferred to these jobs.The grievances were processed and,finally, submitted to the permanent arbitrator, over the Employer'sobjection that the Board had defined the appropriate unit and thearbitrator, therefore, had no jurisdiction.The arbitrator found thatthe employees in question were in the production and maintenance unit.Thereafter, the Petitioner sought an injunction to compel the Em-ployer to abide by the terms of the arbitration award, but the Statedistrict court sustained the Employer's contention that the Boardhad exclusive jurisdiction of the unit dispute.Upon appeal by thePetitioner, this decision was affirmed by the Court of Civil Appealsfor the Second Supreme Judicial District of Texas.7There are now 22 laboratory electronics technicians A in the aero-physics laboratory, only 3 of whom were among the transferees fromdepartment 75.8These employees work one shift, from 8 to 4: 45, thehours worked by engineers.There are 285 employees in department75, of whom about 193 are electronics technicians A.With a few ex-ceptions, the employees in this department work three shifts beginningat 7 a. m. The Employer now requires laboratory electronics tech-nicians A to have 2 years of college training, but has no such require-ment for electronics technicians.There are nine engineers 9 assigned to the aerophysics laboratory.There are no engineers assigned to production from an organizationalstandpoint, although, from a functional standpoint, an engineeringliaison group, referred to as product engineers, is stationed at variouspoints in the shop areas, to answer questions concerned with manu-facturing techniques as well as design of production items.Productengineers are rotated in order to maintain familiarity with productdesigns and shop organization.The laboratory electronics technicians A assist the nine engineersin laboratory research on a nonproductive and nonrepetitive basis.Much of their work is theoretical and requires advanced knowledgein various engineering fields.Their work is not controlled by pro-duction schedules, manufacturing controls, or specifications, but onlyby general oral instructions and schematic drawings prepared by theengineers or by themselves.The production technicians, on the otherhand, make bench tests and check products actually in productionand being installed on airplanes, use established manufacturing tech-niques, work from blueprints, operational cards, detailed specifica-The Petitioner did not seek representation of the category in question in contract nego-tiations with the Employer during this period because of its policy not to seek negotia-tions on it matter being processed pursuant to the grievance procedure.Under these cir-cumstances,we find no merit in the Employer's contention that the Petitioner slept on itsrights.8 There have been no transfers from production to aerophysics jobs since the formalestablishment of the laboratory in July 1953,and such transfers are unlikely in the future,according to the Employer,because of the seniority provisions applicable to department 75.2 Engineers are not included in the unit. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions, or other controls, and gear their work to the schedule of theproduction departments.Time standards have been established bythe industrial engineering department for all production tasks, buthave not been applied to the aerophysics laboratory.A laboratoryelectronics technician A is responsible to a chain of command runningthrough an engineering hierarchy, while the supervision over de-partment 75 is part of the factory management.There is practically no correlation between the production workand that of the aerophysics laboratory, which is part of the technicaldesign section of engineering, engaged in preliminary design andtheoretical studies affecting planes of the future rather than those al-ready in production, and there is no job relationship between thetwo groups of technicians except to the extent that they occasionallyborrow equipment from each other. There have been some promo-tions from laboratory electronics technicians A to professional engi-neering jobs.Apparently there has been no such promotion of aproduction technician, whose usual progression is to assistant fore-man or an administrative job.On the entire record, we find, as theEmployer contends, that the laboratory electronics technicians A aretechnical employees as that term is used by the Board.10The Petitioner argues that these employees should nevertheless beincluded in the unit it represents as this unit includes employees indifferent departments who are assigned as assistants to engineers,employees who work in laboratories," and employees whose job titlesdesignate them as technicians."To the extent, however, that therecord describes their work, it is apparent that some of these cat-egories, at least, whether or not classified by the Employer as tech-nicians, are not technical employees as that term is used by the Board.The Petitioner argues also that its contract with the Employer coversvarious T & 0 classifications. The T & 0 groups covered by the con-tract are in much lower grades, however, than the laboratory elec-tronics technicians A, and are not categories deemed technical bythe Board.Moreover, even if the parties have added some technicalgroups to the unit, that does not warrant the continued piecemealaddition of such categories, particularly where, as here, the certified10 SeeGeneral Electric Company,118 NLRB 1108,and cases therein cited.11 The reproduction laboratory was added to the contract unit after the current con-tract was executed.12 I,e.,electronics technicians and instrumentation research and development tech-nicians, both of which groups are in the Employer's factory labor grades structure.TheEmployer maintains that the first group is engaged essentially in production work, andthe second is, to some extent, interchangeable with production employees.The electronicstechnicians work in department 75, which is referred to as the electronics productiondepartment,but some electronics work is done in the aerophysics laboratory and in theplant engineering department.The Petitioner urged, as its alternative position in theevent the Board directed an election,that the unit cover "all employees engaged in elec-tronics. . . ..We find it unnecessary to consider this request as no election is directedherein. JEFFERSON CITY CABINET CO.327unit, as well as the unit set forth in the contract, excludes tech-nicians.13In addition, the Employer asserts that it has groups of technicalemployees who are not represented, including "employees who assistprofessional engineers in the mathematical field . . . employees work-ing in the field of chemistry, metallurgy, hydraulics, electricity,nuclear energy, and various fields of that type. . . ."Although thesegroups were not further identified, and the record does not establishthat all of them are technical employees as defined by the Board, thePetitioner did not claim that the employees here involved were theonly unrepresented technical employees, and it seems clear, from theentire record, that inclusion of the category here sought would leaveother technical employees unrepresented.The Board will not includein any bargaining unit only a segment of the technical employees inan operation.14The Board likewise will not include such employeesin a production and maintenance unit where, as the Employer didhere, any, party makes a timely objection to the inclusion of suchemployees.15The circumstances that when the operation here involvedwas first established on an experimental basis, the original employeeswere transferred from a production department, and temporarilyretained their production unit status, cannot alter these well-estab-lished Board policies.For the foregoing reasons, we find that the laboratory electronicstechnicians A working in the Employer's aerophysics laboratory arenot included in the unit of which the Petitioner is the certified collec-tive-bargaining representative.16We shall therefore deny the Peti-tioner'smotion for clarification which requested such inclusion.[The Board denied the motion for clarification.]13SeeGeneral ElectricCompany,119 NLRB 1233.u Allied Chemical & Dye Corporation,120 NLRB63;Chapman Valve ManufacturingCompany,119 NLRB 935;General Electric Company,supra;Solar Aircraft Co.,116NLRB 200, 202.15GeneralElectricCompany. supra; American Potash & Chemical Corporation,117NLRB 542, 544.1eThe foregoing is not to be taken as a new certification.Jefferson City Cabinet Co.andLocal Union No.2839,UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO,Petitioner.Case No. 10-RC-3935.April 8, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Hugh FrankMalone,120 NLRB No. 53.